Citation Nr: 1021550	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-30 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a rating in excess of 50 percent for status 
post left total hip replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The evidence regarding whether the symptomatology associated 
with the service-connected status post left total hip 
replacement more nearly approximates moderately severe 
residuals or markedly severe residuals is in equipoise.  


CONCLUSION OF LAW

The criteria for assignment of a 70 percent evaluation, but 
no more, for the service-connected status post left total hip 
replacement have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.71a, 
Diagnostic Code 5054 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  The Board finds that the Veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating.  
The discussion in an August 2008 VCAA letter has informed the 
Veteran of the information and evidence necessary to warrant 
entitlement to an increased rating for the service-connected 
status post left total hip replacement.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met 
with regard to the increased rating claim.  The Board finds 
that all notice required by VCAA and implementing regulations 
was furnished to the Veteran and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the Veteran regarding 
what information and evidence was needed to substantiate the 
increased rating claim and the Veteran has had the chance to 
submit evidence in response to the VCAA letter.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
increased rating claim for the left hip has been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA medical records are in the file.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the increased rating claim.  The duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).

The RO provided the Veteran with appropriate VA examinations 
for the increased rating claim.  Physical examinations were 
conducted in December 2007 and February 2009 and the 
symptomatology associated with the service-connected status 
post left total hip replacement was adequately reported for 
ratings purposes.  The examiners recorded the range of motion 
of the left thigh and also recorded the Veteran's reports of 
symptomatology associated with the disorder.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the service-connected status post 
left total hip replacement since the Veteran was last 
examined in February 2009.  38 C.F.R. § 3.327(a).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions concerning 
the increased rating for the left thigh has been met.  38 
C.F.R. § 3.159(c)(4).

The Board finds that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the Veteran as relevant to 
the issue.  Under the circumstances of this particular case, 
no further action is necessary to assist the Veteran.

Analysis

In November 2006, the Veteran submitted a claim of 
entitlement to an increased rating for his service-connected 
status post left total hip replacement.  For purposes of this 
appeal, a 100 percent rating is in effect up to November 31, 
2007 and a 50 percent evaluation is in effect from December 
1, 2007.  

A hip replacement is rated under Diagnostic Code 5054.  
Prosthetic replacement of a hip joint is rated 100 percent 
for one year following implantation of the prosthesis.  (The 
one-year total rating commences after a one-month 
convalescent rating under 38 C.F.R. § 4.30).  At the end of 
the one-year period, ratings are assigned on the basis of the 
severity of residuals, and require a minimum rating of 30 
percent.  A 50 percent evaluation is warranted for a hip 
replacement manifested by moderately severe residuals of 
weakness, pain, or limitation of motion.  A 70 percent 
evaluation is warranted for a hip replacement manifested by 
markedly severe residual weakness, pain, or limitation of 
motion, and a 90 percent evaluation may be assigned for 
painful motion or weakness such as to require the use of 
crutches.  38 C.F.R. § 4.71a, Diagnostic Code 5054.

The Board notes that the terms "markedly severe" and 
"moderately severe" in the criteria for the 50 and 70 percent 
ratings under Diagnostic Code 5054 are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  Normal 
range of hip flexion is from 0 to 125 degrees, and abduction 
is from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.  
Additionally, the RO cited to the fact that the normal range 
of motion for adduction is 0 to 20 degrees, the normal range 
of motion for internal rotation is 0 to 35 degrees, and the 
normal range of motion for external rotation is 0 to 45 
degrees.  

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional impairment must be supported by 
adequate pathology.  Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).   

The Board finds that the evidence of record with regard to 
the severity of the service-connected hip replacement is in 
relative equipoise with regard to 50 percent and 70 percent 
ratings.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

On VA examination in December 2007, the Veteran reported he 
experienced daily pain which is rated as 5 out of 10.  He did 
not describe any flares of pain.  He had daily stiffness in 
the hip.  Pain was aggravated by sitting more than 90 
minutes, walking five to six blocks, standing for 30 minutes 
and going up or down stairs.  He used a cane on occasion in 
the winter.  He did not use any other assistive devices.  He 
had to give up some recreational activities due to the hip.  
Since his third surgery, he had missed approximately three 
days of work due to discomfort.  The range of motion of the 
left hip was extension of 0 degrees, active flexion of 55 
degrees with pain reported starting at 50 degrees, and 
passive flexion of 55 degrees.  Active and passive adduction 
was 15 degrees with pain reported, active and passive 
abduction was 12 degrees with pain reported and active and 
passive external rotation was 25 degrees with pain reported 
and active and passive internal rotation was 12 degrees with 
pain reported.  The Veteran was noted to be grimacing 
throughout the maneuvers.  Ten repetitions of exercise of the 
left hip were conducted.  There was some evidence of pain 
with grimacing and grunting along with some fatigability.  
There was no evidence of weakness, flare-ups or 
incoordination.  Post exercise active and passive flexion was 
55 degrees, extension was 0 degrees, active and passive 
adduction was 10 degrees and active and passive abduction of 
15 degrees, active and passive internal rotation was 8 
degrees and active and passive external rotation was 12 
degrees.  The Board finds this evidence indicates that the 
service-connected disability is productive of markedly severe 
impairment in the range of motion of the thigh.  The range of 
motion documented at the time of the examination indicates 
that the Veteran was able to fully extend his thigh but had 
less than one half of the normal range of motion of flexion 
(50 or 55 degrees versus 125 degrees).  He had three quarters 
of the normal range of adduction (15 degrees versus 20 
degrees).  The Veteran was unable to abduct his thigh to more 
than one quarter of the normal range (12 degrees versus 45 
degrees).  Internal rotation was also restricted to 
approximately one third of normal (12 degrees versus 35 
degrees).  Finally the Veteran was externally able to rotate 
his thigh approximately one half of the normal range (25 
degrees versus 45 degrees).  

In April 2008, the Veteran reported his left hip pain was 
rated as 6 out of 10.  This evidence is viewed by the Board 
as being indicative of the presence of moderately severe 
pain.  

In July 2008, the Veteran reported that he continued to have 
left hip pain.  He indicated that the pain did not really 
keep him from what he has to do or what he wanted to do but 
at times it was aggravating for him.  He reported no loss of 
motion or loss of strength.  Objective examination revealed a 
good range of motion without pain.  Gait was normal.  This 
evidence indicates, at most, that the service-connected left 
thigh is productive of some impairment but certainly not 
markedly severe impairment in the range of motion.  

An August 2008 VA clinical record reveals the Veteran was 
seeking a second opinion regarding left hip pain.  He 
reported persistent aching pain.  Discomfort was worse with 
walking.  At times he used a cane.  Examination revealed that 
the Veteran could flex his hip from 0 to 90 degrees.  This 
evidence is viewed as being indicative of, at most, 
moderately severe restriction in the range of motion as the 
Veteran was able to flex his hip approximately three quarters 
of normal (90 degrees versus 125 degrees).  

Another record dated in August 2008 indicates the Veteran 
reported ongoing problems with pain in the left hip and back 
of the left leg which he reported was rated as 8 out of 10.  
This self-reported pain analysis is consistent with markedly 
severe pain.  

A private clinical record dated in December 2008 reveals the 
Veteran reported he had been having problems with his left 
hip pain which would wake him at night frequently.  He rated 
the pain as a six to eight out of ten.  This is considered by 
the Board to be moderately severe to markedly severe reports 
of pain.  

A private clinical record dated in February 2009 reveals the 
Veteran reported wrist pain which would wake him up at night.  
He did some shoveling the other day with some light snow.  He 
did not report problems with hip pain waking him up.  This 
evidence tends to lessen, to a certain extent, the Veteran's 
allegations in December 2008, of being woken as a result of 
thigh pain. 

On VA examination in February 2009, the Veteran reported left 
hip pain.  The Veteran was fully functional in all his work 
activities.  His orthopedist informed him that he should not 
perform any squatting or kneeling.  There were no 
recreational activities the Veteran could participate in.  
When he had to be outside in the winter he used a cane.  
Observation of the Veteran walking down the hall revealed a 
slight limp favoring the left leg for the first few steps but 
then the gait seemed to normalize.  There was no hint of 
circumduction, steppage or Trendeleberg.  Range of motion was 
abduction to 12 degrees, flexion to 89 degrees, internal 
rotation to 15 degrees and external rotation to 20 degrees 
before and after exercise.  There was pain at all endpoints 
and no attempt was made to passively increase any of the 
readings based on restrictions by the Veteran's orthopedist 
with regard to forcing movement.  The Veteran performed three 
hip flexion maneuvers and, in the examiner's opinion, there 
was excessive fatigability and weakened movement but no 
incoordination.  The Veteran was observed dressing and 
undressing and was able to remove his shoes and pants and put 
them on again without difficulty, but he did use a shoe horn.  
The Board finds that the report of the VA examination in 
February 2009 is consistent with a finding that the service-
connected left hip replacement is productive of moderately 
severe impairment of the range of motion.  The Veteran was 
able to flex his thigh to approximately three quarters of the 
normal range of motion of flexion (89 degrees versus 125 
degrees).  The Veteran was able to abduct his thigh to 
approximately one quarter of the normal range (12 degrees 
versus 45 degrees).  Internal rotation was restricted to 
approximately one half of normal (15 degrees versus 35 
degrees).  Finally the Veteran was able to externally 
rotation his thigh a little less than half the normal range 
of motion (20 degrees versus 45 degrees).  

A vocational/psychological evaluation was conducted in March 
2009.  The Veteran's job was sedentary and he currently 
missed work due to weekly therapy.  The Veteran was observed 
to shift in his seat while working.  The Veteran used a cane 
for assistance and was observed to take a pain medication 
during testing due to reports of discomfort in the left lower 
extremity.  Behaviors typically associated with pain and 
discomfort were observed during work sample testing.  It was 
the examiner's opinion that the Veteran was capable of work 
activity within his regional economy.  This equates to, at 
most, moderately severe impairment.  

A private clinical record dated in April 2009 reveals the 
Veteran reported he was doing reasonably well but had to 
adjust his lifestyle because of problems with his hip and the 
limitation of activities it caused.  He was unable to do a 
lot of walking and sitting was uncomfortable for any extended 
period.  He was able to work but this was getting more 
challenging.  This evidence can be construed either way with 
regard to whether an increased rating is warranted for the 
service-connected left thigh replacement.  

An independent medical evaluation was conducted in September 
2009 in connection with a lawsuit filed by the Veteran.  The 
Veteran reported problems with hip pain.  He was unable to 
participate in many activities he used to do.  He used a cane 
for any significant ambulation and was only able to ambulate 
3 or 4 blocks without significant pain and having to rest.  
He had difficulty sitting for prolonged periods.  Physical 
examination revealed that the Veteran ambulated without an 
antalgic or Trendelenburg gait.  The range of motion of the 
hip was quite good but limited at extremes secondary to hip 
pain.  The examiner opined that the Veteran would continue to 
have chronic pain in his hip that would limit his activities 
and cause problems with sitting in addition to standing and 
walking.  A finding that the range of motion of the hip was 
quite good indicates to the Board that this symptomatology is 
productive of, at most moderately severe impairment.  

In January 2010, a VA physician wrote that he had recently 
seen the Veteran in reference to chronic hip difficulties.  
He had the left hip operated on three times and continued to 
have "severe chronic pain" which had limited his mobility 
and adversely affected his quality of life.  He had to be on 
additional pain medication to control the pain.  The author 
opined that there would not be a reversal of the problem and 
would anticipate that the Veteran would need to remain on 
significant pain medication.  The Board finds that the 
examiner's statement could be construed as being productive 
of either moderately severe chronic pain or markedly severe 
chronic pain.  

The Veteran testified before the undersigned in February 2010 
that his left hip pain had increased since his last surgery.  
He went to a licensed massage therapist once a week for deep 
tissue massage which provided pain relief lasting 
approximately one week.  He used a cane for long distance 
walking.  He was able to ascend and descend stairs one at a 
time.  He did not have the strength he used to.  The pain 
level had remained the same since the last surgery.  He would 
take a half day off every week to seek treatment from a 
message therapist.  This evidence can be construed either way 
with regard to whether an increased rating is warranted for 
the service-connected left thigh replacement.  

Based on the above, the Board finds that the evidence is in 
relative equipoise with regard to assignment of a 50 percent 
or 70 percent evaluation, but no more, for the service-
connected thigh replacement.  Therefore, assignment of a 70 
percent evaluation is appropriate under Diagnostic Code 5054.  
The Board finds that an increased rating in excess 70 percent 
is not warranted under Diagnostic Code 5054 as there is no 
evidence of record documenting that the service-connected 
disability is productive of painful motion or weakness such 
as to require the use of crutches.  The evidence of record 
demonstrates that the Veteran used a cane but there is no 
indication that he required the use of crutches.  A 100 
percent evaluation is not warranted under this Diagnostic 
Code as it is more than one year following the implantation 
of the most recent hip prosthesis which occurred in August 
2006.  

An increased rating is not warranted upon consideration of 
pain on use or during flares.  The next higher evaluation 
under Diagnostic Code 5054 of 90 percent is not predicated on 
range of motion but rather on the requirement for painful 
motion or weakness and the use of crutches.  See 38 C.F.R. §§ 
4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran has complained, in part, of painful scars related 
to his hip replacement.  The Court has held that if a veteran 
has separate and distinct manifestations relating to the same 
injury, he or she should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, the 
evaluation of the same manifestation under different 
diagnostic codes is to be avoided.  38 C.F.R. § 4.14.  The 
Rating Schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology, since such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding.  Esteban v. Brown, 6 Vet. 
App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 203 
(1993).  The critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.   The Board notes that service connection was 
granted in February 2009 for left side meralgia paresthetica 
as secondary to the service-connected left total hip 
replacement based on complaints of surface pain in the left 
thigh.  The Board finds that a separate increased rating 
cannot be granted for a tender or painful scar under 
Diagnostic Code 7804 as this would constitute impermissible 
pyramiding. Furthermore, the Board notes that Diagnostic Code 
7804 provides for ratings in excess of the 10 percent 
assigned under the grant for service connection for the left 
side meralgia paresthetica. Consideration was given to rating 
the reports of surface pain around the Veteran's scars under 
Diagnostic Code 7804 instead of under Diagnostic Code 8629 
which is what the left side meralgia paresthetica is 
evaluated under.  A 10 percent evaluation is the schedular 
maximum under Diagnostic Code 8629.  The Board notes that, 
under 7804, three or four scars  which are tender and painful 
warrant a 20 percent evaluation.  However, at the time of the 
most recent VA examination in February 2009, it was noted 
that the Veteran had three scars from his surgery but only 
two were symptomatic.  An increased rating to 20 percent 
could not be assigned under Diagnostic Code 7804.  The 
evaluation of the thigh symptomatology would be the same 
under either Diagnostic Code 7804 or 8629.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected status post left total hip replacement is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's hip disability with the 
established criteria found in the rating schedule for 
evaluation of replacement of the hip shows that the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  The Veteran complains of pain and 
limitation of motion.  The pertinent Diagnostic Codes account 
for this symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his service-
connected hip disability other than the times when he 
underwent surgery and for which a 100 percent rating was 
assigned.  In fact there is no evidence of record indicating 
that the Veteran was ever hospitalized during the appeal 
period for left hip problems subsequent to December 1, 2007.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the hip disability 
markedly impacted his ability to perform his job.  The 
Veteran has apparently been employed by the same employer 
during the entire appeal period and there is no indication 
that this employment is marginal.  The specialist who 
conducted the March 2009 vocational rehabilitation 
examination opined that the Veteran was employable.  The 
private clinical record dated in April 2009 indicates that 
the Veteran was employed but this was getting more 
challenging.  This does not indicate the Veteran's employment 
is markedly affected.

In short, there is nothing in the record to indicate that the 
service-connected status post left total hip replacement 
causes impairment with employment over and above that which 
is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.  


ORDER

Entitlement to a 70 percent evaluation, but no more, for the 
service-connected status post left hip replacement is 
warranted, subject to the laws and regulations governing 
monetary awards.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


